Exhibit 10.4

 



 

THIS NOTE AND THE SHARES OF COMMON STOCK THAT MAY BE ISSUED HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED BY ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER (A) A
REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH
ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

APPLIED NANOTECH HOLDINGS, INC.

Promissory Note

 

$75,000 March 10, 2014          

 

 

For value received APPLIED NANOTECH HOLDINGS INC., a Texas corporation (the
“Company”), hereby unconditionally promises to pay to the order of Douglas P.
Baker (the “Lender”), the principal sum of Seventy Five Thousand Dollars
($75,000) (the “Loan”). The principal amount due under this Note shall bear
interest at the minimum rate of interest applicable under the Internal Revenue
Code. All Principal and Interest shall be due on the earlier of (1) the closing
of the Company’s merger with Nanofilm under the Agreement and Plan of Merger
dated the date of this Promissory Note, or (2) December 31, 2014. All payments
in respect of this Note shall be made either in lawful money of the United
States of America, or common stock of the Company as set forth below.

 

The Company has the right, at its option, to satisfy all obligations under this
Promissory Note by delivery to Lender 1,500,000 shares of the Company’s common
stock (or, if delivered after the merger of the Company with and into PEN Inc.,
shares of Class A Common Stock of PEN Inc).

 

The Company’s obligations under this Promissory Note are absolute and
unconditional and shall not be subject to any defense, setoff or counterclaim
that may at any time be available to or be asserted by the Company. The Company
hereby waives, and agrees not to assert, any right to offset or interpose as a
defense or counterclaim any claim against the Lender against its obligations
under this Note.

 

The Company shall pay all reasonable out-of-pocket expenses incurred by the
Lender, including fees and disbursements of counsel for the Lender, in
connection with the enforcement of this Note.

1

 

 

 

This Note shall be governed by and construed in accordance with the laws of the
State of Texas.

 

With respect to any suit, action shall lie in the venue of Austin, Texas.

 

Lender may not transfer or assign any of Lender’s rights under this Promissory
Note. This Promissory Note and its terms are binding on the Company, Lender and
their successors, heirs and legal representatives.

 

IN WITNESS WHEREOF, this Promissory Note has been executed and delivered as a
sealed instrument on the date first above written by the duly authorized
representative of the Company.

 

  APPLIED NANOTECH HOLDINGS, INC.       By: /s/ Robert Ronstadt, Chairman  
Robert Ronstadt, Chairman

 

 

 

 

 

 

 

 

 

 

 



2

 

 

